Citation Nr: 1137114	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  03-28 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder affecting the great toes of the feet, to include a generalized bilateral foot disability, to include fibromyalgia.

2.  Entitlement to service connection for a right leg disorder, to include fibromyalgia.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from February 1962 to February 1964.  

This matter initially came to the Board of Veterans' Appeals (Board) from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, found that no new and material evidence had been received to reopen a previously denied claim for service connection for a disorder affecting the great toes of the feet and denied service connection for right leg pain.  In April 2007, the Board reopened the Veteran's previously denied claim for service connection for a disorder affecting the great toes of the feet; denied the Veteran's claims for service connection for a back disorder, for a headache disorder, and for a heart disorder; and remanded for further evidentiary development the Veteran's claims for service connection for a disorder affecting the great toes of the feet and for a right leg disorder.  

This matter again came before the Board in October 2008, at which time the Board denied the Veteran's claims for service connection for a disorder affecting the great toes of the feet and for a right leg disorder.  

The Veteran appealed the October 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran argued that the Board erred in failing to liberally construe his claim as inclusive of a claim for service connection for fibromyalgia and relied on an inadequate VA examination in denying service connection.  In a Memorandum Decision dated December 29, 2010, the Court found that there was evidentiary factual basis to remand to the Board the issue of whether the Veteran's claims for a disorder of the great toes and right leg involved fibromyalgia.  

As discussed below, the Board finds that the Veteran's claims for service connection are inclusive of a claim for service connection for fibromyalgia; thus, the issues on appeal have been re-characterized as above.

This matter is now before the Board again for further appellate consideration pursuant to the December 2010 Court Memorandum Decision.

 The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, pursuant to the December 2010 Court Decision, this matter is remanded for further evidentiary development.  

As discussed above, the Court indicated that there was an evidentiary factual basis to remand to the Board the issue of whether the Veteran's claim for a disorder of the great toes and for a right leg disorder involved fibromyalgia.  Specifically, the Court pointed out that the Veteran's medical records indicate impressions of fibromyalgia, 2008 VA examinations noted pain and stiffness in the right foot and leg, and fibromyalgia is defined as "pain and stiffness in the muscles and joints that either is diffuse or has multiple trigger points."  Dorland's Illustrated Medical Dictionary 711 (31st ed. 2007).  The Court directed the Board, on remand, to address the issue of fibromyalgia and to review whether the medical evidence is sufficient.  Significantly, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As such, the Board agrees that, when read liberally, the Veteran's claims for service connection for a disorder affecting the great toes and for a right leg disorder encompass a claim for service connection for fibromyalgia.  In this regard, a review of the Veteran's VA medical treatment records dated in the 1990s reveal numerous complaints of pain in his feet and right leg and a diagnostic impression of fibromyalgia.  Given the above definition of what fibromyalgia entails, the Board finds that the Veteran's claims for service connection encompass a claim for service connection for fibromyalgia.

Therefore, the Board finds that a remand is necessary for a VA examination of the Veteran's feet, including the great toes, and right leg as the previous VA examination did not include an examination and nexus opinion for fibromyalgia.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the nature and etiology of the Veteran's claimed foot disorder affecting his great toes of both feet, including fibromyalgia.  The claims file must be made available for the review of the pertinent evidence by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard. 

The examination should include any necessary diagnostic testing or evaluation.  The examiner is requested to review the pertinent medical records, examine the appellant and provide a written opinion as to the presence, etiology and onset of the Veteran's claimed disorder affecting the great toes of the feet, including, but not limited to, fibromyalgia.  

Specifically, the examiner is requested to provide an opinion as to whether the Veteran has a current disorder affecting the great toes of the feet, including fibromyalgia. If any such disorder is found, opine as to whether it is at least as likely as not (at least a 50 percent chance) that any such disorder, including fibromyalgia, is related to service.  In making this determination, the examiner should take into consideration the Veteran's assertions that, during service, his feet were caught in an elevator as it descended slightly, causing his toenails to come off.  The examiner also should consider the diagnostic impression of fibromyalgia noted in the Veteran's medical records and his complaints of chronic pain, including in his feet and great toes.

The examiner must provide a complete rationale for all opinions given.  The examiner should discuss the rationale of the opinions based on the findings on examination and information obtained from review of the record.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  

2.  Thereafter, schedule the Veteran for a VA examination, by an appropriate specialist, to determine the nature and etiology of any right leg disorder, including fibromyalgia.  The claims folder must be made available to the examiner prior to the examination and the examiner should acknowledge such review in the examination report.  

All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should address the following:

a)  Does the Veteran have any current disorder(s) of the right leg or knee, to include fibromyalgia? 

b)  If so, is it at least as likely as not that such disorder(s), fibromyalgia, was/were caused, aggravated (worsened), or the result of some incident of active service?  Specifically, the examiner should consider a service treatment record dated in July 1961 that noted that the Veteran injured his right leg/dislocated his right knee and the Veteran's post-service treatment records noting complaints of chronic pain in his leg and a diagnostic impression of fibromyalgia.  

The examiner must provide a complete rationale for all opinions given.  The examiner should discuss the rationale of the opinions based on the findings on examination and information obtained from review of the record.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  

3.  Readjudicate the claims of service connection for a disorder affecting the great toes of the feet, to include a generalized bilateral foot disability, to include fibromyalgia; and service connection for a right leg disorder, to include fibromyalgia, in light of the VA examinations provided and any additional medical evidence received since the supplemental statement of the case (SSOC) in June 2008.  If the claims are not granted to the Veteran's satisfaction, send him and his attorney another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his attorney should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


